Exhibit 10.1

LOGO [g125199g58j66.jpg]

 

December 8, 2010

Al Wood

C/O Dialogic Inc.

926 Rock Avenue

San Jose, California 95131

Dear Al:

This letter sets forth the substance of the transition and separation agreement
(the “Agreement”) that Dialogic (the “Company”) is offering to you to aid in
your employment transition.

1. SEPARATION DATE. Your employment termination date will be March 31, 2011, or
such earlier date if your employment is terminated before March 31, 2011 by
either you or the Company pursuant to Section 2(c) below. Your last day of
employment, regardless of when such date occurs, shall be deemed the “Separation
Date.” The Company and you currently expect that you will not suffer a
“separation from service” (as such term is defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternate definitions thereunder,
“Separation from Service”) prior to your Separation Date.

2. TRANSITION PERIOD.

a. Duties and Compensation. Between now and the Separation Date (the “Transition
Period”), you will remain an employee of the Company, with the same title,
duties and compensation currently in effect; provided, however, that if a new
Chief Financial Officer is hired during the Transition Period, your title and
duties may be modified (in the Company’s sole discretion). During the Transition
Period, you must continue to comply with all of the Company’s policies and
procedures and with all of your statutory and contractual obligations to the
Company (including, without limitation, your obligations under your Employee
Proprietary Information and Inventions Agreement).

b. Equity. All of your equity interests in the Company will continue vesting
during the Transition Period pursuant to the existing terms and conditions and,
except as expressly provided in this Agreement, shall continue to be governed in
all respects by the terms of the governing plan documents and agreements between
you and the Company.

c. Termination.

(i) During the Transition Period, you are entitled to resign your employment for
any reason. In the event your resign your employment, your employment will end
immediately and you will not receive any further compensation or benefits from
the Company (including the Retention Payment set forth in Section 2(d)), except
for: (1) any unpaid salary and vacation accrued through the Separation Date;
(2) the COBRA Premium Amount (as defined below), and (3) certain severance
benefits on the terms and conditions set forth below in

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

Section 3. All amounts paid under this Section 2(c)(i) are subject to standard
payroll deductions and withholdings

(ii) During the Transition Period, the Company is entitled to terminate your
employment for any reason, with or without cause. If the Company terminates your
employment prior to March 31, 2011, you will receive (1) your unpaid salary and
vacation accrued through the Separation Date, paid in a lump sum on your
Separation Date, (2) the Retention Payment set forth in Section 2(d) below, paid
in a lump sum on your Separation Date, and (3) a lump sum payment on your
Separation Date equal to the base salary you would have earned had you remained
employed from the Separation Date through March 31, 2011 (the “Additional Salary
Amounts”). In addition, you will remain eligible to receive your severance
benefits on the terms and conditions set forth below in Section 3 and the COBRA
Premium Amount. The parties acknowledge and agree that prior to the date of this
Agreement you had no right or entitlement to the Retention Payment, the
Additional Salary Amounts or the COBRA Premium Amount. All amounts paid under
this Section 2(c)(ii) are subject to standard payroll deductions and
withholdings.

d. Retention Payment. Except as set forth above in Section 2(c)(ii), provided
you remain actively employed by the Company on a full time basis through
March 31, 2011, then you will receive a one-time lump-sum retention bonus
payment equal to $25,000 (the “Retention Payment”). Except as set forth above in
Section 2(c)(ii), the Retention Payment shall be paid in a lump sum on March 31,
2011 and shall be subject to standard payroll deductions and withholdings.

e. COBRA Premium Amount. On February 28, 2011, the Company shall make a lump sum
severance payment to you in an amount equal to the applicable premium payable
for twelve (12) months to continue group health insurance coverage for you and
your covered dependents pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (together, with any state law of similar
effect, “COBRA”) as such coverage was in effect on the earlier of
(i) February 28, 2011 and (ii) your Separation from Service, which amount shall
be calculated based on the applicable COBRA premium on such date (the “COBRA
Premium Amount”). The COBRA Premium Amount will be subject to standard payroll
deductions and withholdings, and will be paid regardless of whether you elect
COBRA continuation coverage.

3. SEVERANCE BENEFITS. If you sign the Separation Date Release attached hereto
as Exhibit A on the Separation Date and allow that release to become effective
in accordance with its terms but in all cases not later than eight (8) days
after your Separation Date, then the Company will provide you with the following
severance benefits:

a. Severance Payment. The Company shall make a lump-sum severance payment to you
in an amount equal to 100% of your annual base salary (the “Cash Severance
Benefits”), less standard payroll deductions and withholdings, payable on first
day following the six (6) month anniversary of the date of your Separation from
Service.

b. Acceleration. The Company shall accelerate the vesting of your compensatory
equity awards covering shares of the Company’s common stock such that all such

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

awards shall be immediately vested and exercisable as of the Separation from
Service, provided, however, that to the extent necessary for compliance with
Code Section 409A, any shares of stock subject to such awards shall not be
issued to you until the first day after the date that is the six (6) month
anniversary of the date of your Separation from Service. Pursuant to the
Company’s 2006 Equity Incentive Plan, you will have ninety (90) days following
the Separation Date in which to exercise all such compensatory stock options.

4. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date. You further acknowledge and
agree that upon receipt of the severance benefits set forth in Section 3, you
will have received all severance benefits to which you may be entitled,
including any such benefits as provided in your Offer of Employment with the
Company dated April 13, 2005, as amended on April 21, 2006, and September 8,
2008 (the “Employment Agreement”).

5. 409A COMPLIANCE. The severance benefits provisions of your Employment
Agreement are hereby amended, restated and superseded in their entirety for
purposes of compliance with the plan document requirements of Section 409A of
the Code. It is expected, as of the date of this Agreement, that upon your
Separation Date, you will, at that time, have a Separation from Service. All of
the payments under this Agreement, including but not limited to the Retention
Payment, the Additional Salary Amounts, the COBRA Premium Amount and the Cash
Severance Benefits are separate “payments” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). The Retention Payment, Additional Salary Amounts,
COBRA Premium Amount and equity vesting acceleration benefits are intended to
satisfy to the greatest extent possible the requirements for the exemptions from
application of Section 409A of the Code provided under Treasury Regulation
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). The Cash Severance
Benefits and the equity vesting acceleration benefits (to the extent such
vesting benefits are applied to compensatory equity awards that are not
themselves exempt from Code Section 409A) are intended to comply with the
requirements of Section 409A, including the requirements of Code
Section 409A(a)(2)(B) as applicable to “specified employees” to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
terms of which are incorporated by reference herein, and any ambiguities herein
shall be interpreted accordingly. For purposes of compliance with Treasury
Regulation Section 1.409A-1(b)(4), any amounts that are payable in reliance on
such exemption will be paid, in all cases, not later than the 15th day of the
third calendar month following the year in which such amounts are no longer
subject to a substantial risk of forfeiture

6. EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

7. RETURN OF COMPANY PROPERTY. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

recorded information, tangible property (including, but not limited to,
computers), credit cards, entry cards, identification badges, and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). Your timely return
of all such Company documents and other property is a condition precedent to
your receipt of the benefits provided under this Agreement.

8. PROPRIETARY INFORMATION OBLIGATIONS. You acknowledge and agree to abide by
your continuing obligations under your Employee Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit B.

9. NONDISPARAGEMENT. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process. The Company (through its
officers and directors) agrees not to disparage you in any manner likely to be
harmful to you or your business, business reputation or personal reputation;
provided that the Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.

10. NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

11. YOUR RELEASE OF CLAIMS.

a. General Release. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions prior to or on the date you sign
this Agreement.

b. Scope of Release. This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act (the “ADEA”) (as amended), or the California Fair Employment
and Housing Act (as amended).

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

c. Excluded Claims. Notwithstanding the foregoing, you are not hereby releasing
the Company from any of the following claims (collectively, the “Excluded
Claims”): (a) any rights or claims for indemnification you may have pursuant to
any written indemnification agreement with the Company to which you are a party,
the charter, bylaws, or operating agreements of the Company, or under applicable
law; (b) any rights which cannot be waived as a matter of law; or (c) any claims
arising from the breach of this Agreement. In addition, nothing in this
Agreement prevents you from filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission, the Department of
Labor, or the California Department of Fair Employment and Housing, except that
you hereby waive your right to any monetary benefits in connection with any such
claim, charge or proceeding. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against the Company or its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates or assigns.

12. ADEA WAIVER. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”). You also
acknowledge that the consideration given for the ADEA Waiver is in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that:
(a) your ADEA Waiver does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily sign it sooner); (d) you have
seven (7) days following the date you sign this Agreement to revoke (in a
written revocation sent to me); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement (the “Effective Date”).

13. THE COMPANY’S RELEASE OF CLAIMS. The Company hereby releases you from any
and all claims, liabilities or obligations of every kind and nature, whether
they are known or unknown, arising out of, or in any way related to, events,
acts, conduct, or omissions that occurred prior to or on the date the Company
signs this Agreement; provided, however, that this release shall not extend to
claims arising from any of your contractual or statutory obligations to refrain
from the use or disclosure of proprietary or trade secret information belonging
to the Company, nor to any claims arising from your willful misconduct which
caused material injury to the Company. The Company represents that as of the
date this Agreement is signed, it is unaware of any such claims against you.

14. SECTION 1542 WAIVER. In granting the release herein, which includes claims
that may be unknown to you at present, the parties acknowledge that they have
read and understand Section 1542 of the California Civil Code: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his or her favor at the time of executing the release, which if known
by him or her must have materially affected his or her settlement with the
debtor.” The parties hereby expressly waive and relinquish all rights and
benefits under that section and any law or legal principle of similar effect in
any jurisdiction with respect to the releases granted herein, including but not
limited to the release of unknown and unsuspected claims granted in this
Agreement.

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

15. MISCELLANEOUS. This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered enforceable.
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the State of California as applied
to contracts made and to be performed entirely within California. Any ambiguity
in this Agreement shall not be construed against either party as the drafter.
Any waiver of a breach of this Agreement shall be in writing and shall not be
deemed to be a waiver of any successive breach. This Agreement may be executed
in counterparts and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you the best in your future endeavors.

Sincerely,

DIALOGIC

 

By:  

/s/ Eric Schlezinger

      Eric Schlezinger       General Counsel

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/s/ Al Wood

Al Wood Date: December 8, 2010

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

EXHIBIT A

SEPARATION DATE RELEASE

(TO BE SIGNED ON THE SEPARATION DATE)

In exchange for the separation benefit to be provided to me by Dialogic (the
“Company”) pursuant to the Separation Agreement between the Company and me dated
December     , 2010 (the “Separation Agreement”), I hereby provide the following
Separation Date Release (the “Separation Date Release”).

In exchange for the consideration under this Agreement to which I would not
otherwise be entitled, I hereby generally and completely release the Company and
its directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions prior to or on the date I sign this Agreement.

This general release includes, but is not limited to: (1) all claims arising out
of or in any way related to my employment with the Company or the termination of
that employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination or breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), or the California Fair Employment and Housing Act (as
amended).

Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims (collectively, the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which cannot be waived as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents me
from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I hereby waive
my right to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against the Company or its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates or
assigns.

I acknowledge that I am are knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

the ADEA Waiver is in addition to anything of value to which I was were already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my ADEA Waiver does not apply to any rights or
claims that arise after the date I sign this Agreement; (b) I should consult
with an attorney prior to signing this Agreement; (c) I have had twenty-one
(21) days to consider this Agreement; (d) I have seven (7) days following the
date I sign this Agreement to revoke (in a written revocation sent to the
Company’s Chief Executive Officer); and (e) this Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after I sign this Agreement (the “Separation Date Release Effective
Date”).

In granting the release herein, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein, including but not limited to the release of unknown and
unsuspected claims granted in this Agreement.

I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise;
and (iii) I have not suffered any on-the-job injury for which I have not already
filed a workers’ compensation claim.

 

By:  

 

      Al Wood Date:  

 

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510



--------------------------------------------------------------------------------

LOGO [g125199g58j66.jpg]

 

EXHIBIT B

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

     Dialogic Inc. 926 Rock Avenue, San Jose, CA 95131 USA www.dialogic.com     
Tel: 408-750-9400  Fax: 408-750-9510